DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
	This action is responsive to the following communications: the Appeal Brief filed February 2, 2021.
	Claims 1, 3-8, 10-15 and 17-20 are pending.  Claims 2, 9 and 16 were canceled.  Claims 1, 6 and 15 are independent.
Appeal Brief
In view of the Appeal Brief filed on February 2, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                                        
Claim Interpretation
Claim 1 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Claim 1 recites:
“at least one single sensing operation of the plurality of sensing operations includes  applying the different sensing signal continuously such that a magnitude of the different sensing signal settles on a second sensing magnitude, then skips a first sensing magnitude, and then settles on a third sensing magnitude”
Applicant repeatedly asserts that claim 1 is supported by Figure 4B in the Applicant’s Remarks filed on November 26, 2018 and September 12, 2019.

    PNG
    media_image1.png
    550
    1047
    media_image1.png
    Greyscale

	Based on Applicant’s Figure 4B as marked up above, the magnitude of the different sensing signal 414B settles on a second sensing magnitude R2, then skips a 
	For purposes of treatment on the merits, the “first sensing magnitude,” “second sensing magnitude,” and “third sensing magnitude” will be interpreted as arbitrary labels based on which magnitude is settle first and which magnitude is skipped then in the rejections that follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 6-7, 10, 12-15 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wong (U.S. 6,038,166).

    PNG
    media_image2.png
    645
    1003
    media_image2.png
    Greyscale

	Regarding independent claim 1, Wong discloses a method, comprising:
	selecting one of a plurality of sensing operations to sense a unit of information from a multilevel memory cell (MLC) corresponding to a page of information (Figs. 9A and 9B, read processes, Fig. 9A is a read process where the data value stored is 2 and Fig. 9B is a read process where the data value stored is fifteen, see col. 12, ll. 53-55 and col 13, ll. 25-27 and col. 14, ll. 3-4), wherein:
	each one of the plurality of sensing operations uses a different sensing signal to sense the page of information (Fig. 9A comprises sensing signal that goes from Vrr7 to Vrr3, then Vrr1 and Vrr2. Fig. 9B comprises sensing signal that goes from Vrr7 to Vrr11, then Vrr13-Vrr15),
	at least one single sensing operation (read process of Fig. 9B) of the plurality of sensing operations (read processes of Fig. 9A and 9B) includes applying the different (A series of voltages is applied before outputting the count as the data value read, see col. 14, ll. 3-20) such that a magnitude of the different sensing signal settles on a second sensing magnitude (Fig. 9B: Vrr7), then skips a first sensing magnitude (Fig. 9B: Vrr8-Vrr10 are skipped), and then settles on a third sensing magnitude (Fig. 9B: Vrr11),
	the first sensing magnitude is between the second sensing magnitude and the third sensing magnitude (Fig. 9B: Vrr8-Vrr10 are between Vrr7 and Vrr11),
	the first sensing magnitude corresponds to a first charge storage state of the MLC (Fig. 9B, for example: Vrr8 corresponds to Vth8/Vth9 which are target threshold voltages corresponding to data values), the second sensing magnitude corresponds to a second charge storage state of the MLC (Fig. 9B: Vrr7 corresponds to Vth7/Vth8 which are target threshold voltages corresponding to data values), and the third sensing magnitude corresponds to a third charge storage state of the MLC (Fig. 9B: Vrr11 corresponds to Vth11/Vth12 which are target threshold voltages corresponding to data values), and
	the first and third charge storage states of the MLC are nonconsecutive (Fig. 9B: Vth8/Vth9 and Vth11/Vth12 are nonconsecutive).
	Regarding independent claim 6, Wong discloses an apparatus (Fig. 3), comprising
	an array of multilevel memory cells (MLCs) (Fig. 3: 310);
	a sensing signal generator (Fig. 3: 342); and
	a controller (Fig. 3: 320, 330, 344 and 346) coupled to the array (Fig. 3: 310) and to the sensing signal generator (Fig. 3: 342) and configured to perform a plurality of (Figs. 9A and 9B, read processes, Fig. 9A is a read process where the data value stored is 2 and Fig. 9B is a read process where the data value stored is fifteen, see col. 12, ll. 53-55 and col 13, ll. 25-27 and col. 14, ll. 3-4), each sensing operation including a respective different sequence of sensing magnitudes (Fig. 9A comprises sensing signal that goes from Vrr7 to Vrr3, then Vrr1 and Vrr2. Fig. 9V comprises sensing signal that goes from Vrr7 to Vrr11, then Vrr13-Vrr15, wherein:
	at least one single sensing operation (read process of Fig. 9B) of the plurality of sensing operations (read processes of Fig. 9A and 9B) includes continuous application of sensing signal through a sequence of the sensing magnitudes (A series of voltages is applied before outputting the count as the data value read, see col. 14, ll. 3-20) to sense a page of information in which the sensing signal settles on a first one of the sensing magnitudes prior to settling on a second one of the sensing magnitudes (Fig. 9B: Vrr7 prior to settle on Vrr14),
	the second one of the sensing magnitudes is greater than the first one of the sensing magnitudes (Fig. 9B: Vrr14 is greater than Vrr7), a third one of the sensing magnitudes (Fig. 9B: Vrr14 is greater than Vrr11), and a fourth one of the sensing magnitudes (Fig. 9B: Vrr14 is greater than Vrr13),
	the third and fourth ones of the sensing magnitudes are greater than the first one of the sensing magnitudes (Fig. 9B: Vrr11 and Vrr13 are greater than Vrr7) and less than the second one of the sensing magnitudes (Fig. 9B: Vrr11 and Vrr13 are less than Vrr14),
(Fig. 9B: Vth0-Vth15 are target threshold voltages corresponding to data values), each charge storage state corresponding to a respective one of the sensing magnitudes (For example: Vrr7 corresponds to Vth7/Vth8), and
	the charge storage states corresponding to the first and second ones of the sensing magnitude are nonconsecutive (Fig. 9B: Vth7/Vth8 and Vth14/Vth15 are nonconsecutive).
	Regarding claim 7, Wong discloses wherein the first one of the sensing magnitudes is greater than a lowest one of the sensing magnitudes (Fig. 9B: Vrr7 is greater than the Vrr corresponding to Vth0/Vth1).
	Regarding claim 10, Wong discloses wherein each one of the plurality of sensing operations includes a different sequence of the sensing magnitudes in which the sensing signal settles on a subset of the sensing magnitudes corresponding to a subset of the charge storage states (Fig. 9A and 9B includes Vrr0-Vrr15, and signal of Fig. 9B settles on Vrr7, Vrr11 and Vrr13-Vrr15.  The magnitudes Vrrs corresponds to Vths).
	Regarding claim 12, Wong discloses wherein the sensing signal generator comprises a component within the controller (Fig. 3: 342 comprises outputs coupled to 320).
	Regarding claim 13, Wong discloses wherein the sensing signal generator is external to the controller (Fig. 3: 342 is external from 320 and 330).
	Regarding claim 14, Wong discloses wherein the sensing signal generator comprises a number of components located within the controller (Fig. 3: 342 comprises outputs within to 320) and a number of components located external to the controller (Fig. 3: physical components of 342 are external from 320 and 330).
	Regarding independent claim 15, Wong discloses an apparatus (Fig. 3), comprising:
	an array of multilevel memory cells (MLCs) (Fig. 3: 310);
	a sensing signal generator (Fig. 3: 342); and
	a controller (Fig. 3: 320, 330, 344 and 346) coupled to the array (Fig. 3: 310) and to the sensing signal generator (Fig. 3: 342) and configured to select one of a plurality of sensing operations to sense a page of information (Figs. 9A and 9B, read processes, Fig. 9A is a read process where the data value stored is 2 and Fig. 9B is a read process where the data value stored is fifteen, see col. 12, ll. 53-55 and col 13, ll. 25-27 and col. 14, ll. 3-4) from the MLCs of the array, each sensing operation including application of a different sensing signal (Fig. 9A comprises sensing signal that goes from Vrr7 to Vrr3, then Vrr1 and Vrr2. Fig. 9V comprises sensing signal that goes from Vrr7 to Vrr11, then Vrr13-Vrr15), wherein:
	at least one single sensing operation (read process of Fig. 9B) of the plurality of sensing operations (read processes of Fig. 9A and 9B) includes continuous application of the different sensing signal (A series of voltages is applied before outputting the count as the data value read, see col. 14, ll. 3-20) during which a magnitude of the different sensing signal settles on a second sensing magnitude (Fig. 9B: Vrr7), then skips a first sensing magnitude (Fig. 9B: Vrr8-Vrr10 are skipped), and then settles on a third sensing magnitude (Fig. 9B: Vrr11),
(Fig. 9B: Vrr8-Vrr10 are between Vrr7 and Vrr11),
	the first sensing magnitude corresponds to a first charge storage state of the MLC (Fig. 9B, for example: Vrr8 corresponds to Vth8/Vth9 which are target threshold voltages corresponding to data values) and the third sensing magnitude corresponds to a second charge storage state of the MLC (Fig. 9B: Vrr11 corresponds to Vth11/Vth12 which are target threshold voltages corresponding to data values), and
	the first and second charge storage states of the MLC are nonconsecutive (Fig. 9B: Vth8/Vth9 and Vth11/Vth12 are nonconsecutive).
	Regarding claim 20, Wong discloses wherein the controller is configured to provide random access to the MLCs of the array (Fig. 9A is to access the memory cell when storing 2 and Fig. 9B is to access the memory when storing 15, i.e. the access is not in a predetermined order).
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5, 8 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (U.S. 6,038,166) in view of Anholt (U.S. 2009/0106485).
	Regarding claim 3, Wong discloses the limitations with respect to claim 1.
(see e.g., col. 14, ll. 3-4 which explain that Figure 9B shows memory cell storing data state 15, which means that Figure 9B shows the 16 data states the memory can store, meaning the memory stores 4-bit), and selecting one of the plurality of sensing operations comprises selecting a first sensing operation and the different sensing signal settles on the first sensing magnitude (For example: Fig. 9A can be a read process selected, and the sensing signal settles on Vrr7 which can be arbitrarily labeled as “first sensing magnitude”). As mentioned above, Wong describes sensing each of the bits by applying read voltages (e.g., Fig. 9B: Vrr7, Vrr11, Vrr13, Vrr14, Vrr15) with capability of skipping over other read voltages that are unnecessary (e.g., Fig. 9B: what would be understood as unlabeled Vrr7, Vrr9, Vrr10, Vrr12 are not applied because they are unnecessary to determine the multi-state value).
	However, Wong is silent with respect to the MLC stores three units of information corresponding to three pages of information, selecting one of the plurality of sensing operation comprises selecting a first sensing operation of the plurality of sensing operations to sense a first one of the three pages of information, and during the first sensing operation, the different sensing signal settles on the first sensing magnitude.
	Similar to Wong, Anholt teaches a method (see page 1, par. 0002) comprising: selecting one of a plurality of sensing operations (Fig. 2 shows a plurality of sensing operations, first sensing operation for reading BIT1, second sensing operation for reading BIT2, and third sensing operation for reading BIT3 and one of the sensing operation can be selected based on the preferred bit to be read, see page 5, par. 0066) to sense a unit of information (“certain bit (BIT1, BIT2 or BIT3),” see page 5, par. 0066) from a multilevel memory cell (MLC) corresponding to a page of information (“certain group of memory cells,” see page 5, par. 0066).
	Furthermore, Anholt teaches MLC stores three units of information corresponding to three pages of information (“memory cells in groups that are referred to as pages,” see page 4, par. 0052; BIT1 is read from a group of memory cell, BIT2 is read from a group of memory cells, and BIT3 is read from a group of memory cells, see page 5, par. 0066),
	selecting one of the plurality of sensing operations comprises selecting a first sensing operation of the plurality of sensing operations to sense a first one of the three pages of information (Fig. 2: reading operation for BIT2), and
	during the first sensing operation, the different sensing signal settles on the first sensing magnitude (Fig. 2: reading operation for BIT2 settles on 64B).
Since Anholt and Wong are from the same field of endeavor, the teachings described by Anholt would have been recognized in the pertinent art of Wong.
Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Anholt with the teachings of Wong for the purpose of reduce the number of memory device access operation, see Anholt’s page 5, par. 0067.
Regarding claim 4, Wong in combination with Anholt teaches the limitations with respect to claim 3. Claim 4 establishes a mutually-exclusive alternative sensing operation to be selected. Because claim 3 already selected “one” of the plurality of sensing operations to be the “first sensing operation,” the recitation to the operation See ex parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016) (precedential).
Nevertheless, as mentioned above, Wong describes sensing data from a 4-bit memory cell (see e.g., col. 14, ll. 3-4 which explain that Figure 9B shows memory cell storing data state 15, which means that Figure 9B shows the 16 data states the memory can store, meaning the memory stores 4-bit) by applying read voltages (e.g., Fig. 9B: Vrr7, Vrr11, Vrr13, Vrr14, Vrr15) with capability of skipping over other read voltages that are unnecessary (e.g., Fig. 9B: what would be understood as unlabeled Vrr7, Vrr9, Vrr10, Vrr12 are not applied because they are unnecessary to determine the multi-state value).
Furthermore, Anholt teaches selecting one of the plurality of sensing operations comprises selecting a second sensing operation of the plurality of sensing operations to sense one of the three units of information (Fig. 2: reading operation for BIT1), and
during the second sensing operation, the different sensing signal is applied continuously with a magnitude that changes from the second sensing magnitude (Fig. 2: 64A) and settles on the third sensing magnitude (Fig. 2: after settling on 64C, then it settles to 64E), and changes from the third sensing magnitude and settles on a fourth sensing magnitude (Fig. 2: 64G) corresponding to a fourth charge storage state of the MLC (Fig. 2: “010”).
Regarding claim 5, Wong in combination with Anholt teaches the limitations with respect to claim 4. Claim 5 establishes another mutually-exclusive alternative sensing operation to be selected. Because claim 3 already selected “one” of the plurality of See ex parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016) (precedential).
Nevertheless, as mentioned above, Wong describes sensing data from a 4-bit memory cell (see e.g., col. 14, ll. 3-4 which explain that Figure 9B shows memory cell storing data state 15, which means that Figure 9B shows the 16 data states the memory can store, meaning the memory stores 4-bit) by applying read voltages (e.g., Fig. 9B: Vrr7, Vrr11, Vrr13, Vrr14, Vrr15) with capability of skipping over other read voltages that are unnecessary (e.g., Fig. 9B: what would be understood as unlabeled Vrr7, Vrr9, Vrr10, Vrr12 are not applied because they are unnecessary to determine the multi-state value).
Anholt describe a method of sensing data from a 3-bit memory cell by transitioning from the various read thresholds dependent upon the bit (e.g., Fig. 2: BIT1, BIT2, BIT3) being sensed.
Regarding claim 8, Wong discloses the limitation with respect to claim 6.
Furthermore, Wong teaches wherein each MLC of the array stores three units (see e.g., col. 14, ll. 3-4 which explain that Figure 9B shows memory cell storing data state 15, which means that Figure 9B shows the 16 data states the memory can store, meaning the memory stores 4-bit), and the controller (Fig. 3: 320, 330, 344 and 346) is configured to perform each of the plurality of sensing operations to sense a respective one of the three units (Figs. 9A and 9B, read processes, Fig. 9A is a read process where the data value stored is 2 and Fig. 9B is a read process where the data value stored is fifteen, see col. 12, ll. 53-55 and col 13, ll. 25-27 and col. 14, ll. 3-4). As mentioned above, Wong describes sensing each of the bits by applying read voltages (e.g., Fig. 9B: Vrr7, Vrr11, Vrr13, Vrr14, Vrr15) with capability of skipping over other read voltages that are unnecessary (e.g., Fig. 9B: what would be understood as unlabeled Vrr7, Vrr9, Vrr10, Vrr12 are not applied because they are unnecessary to determine the multi-state value).
However, Wong is silent with respect to each MLC of the array stores three units of information corresponding to three pages of information, and the controller is configured to perform each one of the plurality of sensing operations to sense a respective one of the three pages of information.
Similar to Wong, Anholt teaches an apparatus (Fig. 1), comprising: an array of multilevel memory cells (MLCs) (Fig. 1: memory array), a sensing signal generator (Fig. 1: 36), and a controller (Fig. 1: 38, 40 and 50) coupled to the array (Fig. 1: memory array) and to the sensing signal generator (Fig. 1: 36) and configured to perform a plurality of sensing operations on the array of MLCs (Fig. 2 shows a plurality of sensing operations, first sensing operation for reading BIT1, second sensing operation for reading BIT2, and third sensing operation for reading BIT3 and one of the sensing operation can be selected based on the preferred bit to be read, see page 5, par. 0066) to sense pages of information (“memory cells in groups that are referred to as pages,” see page 4, par. 0052; BIT1 is read from a group of memory cell, BIT2 is read from a group of memory cells, and BIT3 is read from a group of memory cells, see page 5, par. 0066).
Furthermore, Anholt teaches each MLC of the array stores three units of information to three pages of information (“memory cells in groups that are referred to as pages,” see page 4, par. 0052; BIT1 is read from a group of memory cell, BIT2 is read from a group of memory cells, and BIT3 is read from a group of memory cells, see page 5, par. 0066), and
the controller is configured to perform each one of the plurality of sensing operations to sense a respective one of the three pages on information (see page 4, par. 0066).
Since Anholt and Wong are from the same field of endeavor, the teachings described by Anholt would have been recognized in the pertinent art of Wong.
Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Anholt with the teachings of Wong for the purpose of reduce the number of memory device access operation, see Anholt’s page 5, par. 0067.
Regarding claim 17, Wong discloses the limitations with respect to claim 15.
	Furthermore, Wong teaches wherein each MLC of the array stores three units of information (see e.g., col. 14, ll. 3-4 which explain that Figure 9B shows memory cell storing data state 15, which means that Figure 9B shows the 16 data states the memory can store, meaning the memory stores 4-bit), and the controller (Fig. 3: 320, 330, 344 and 346) is configured to select a first sensing operation of the plurality of sensing operations which comprises the different sensing signal settles on the first sensing magnitude (For example: Fig. 9A can be a read process selected, and the sensing signal settles on Vrr7 which can be arbitrarily labeled as “first sensing magnitude”).

	Similar to Wong, Anholt teaches an apparatus (Fig. 1), comprising: an array of multilevel memory cells (MLCs) (Fig. 1: memory array), a sensing signal generator (Fig. 1: 36), and a controller (Fig. 1: 38, 40 and 50) coupled to the array (Fig. 1: memory array) and to the sensing signal generator (Fig. 1: 36) and configured to select one of a plurality of sensing operations on the array of MLCs (Fig. 2 shows a plurality of sensing operations, first sensing operation for reading BIT1, second sensing operation for reading BIT2, and third sensing operation for reading BIT3 and one of the sensing operation can be selected based on the preferred bit to be read, see page 5, par. 0066) to sense a page of information (“memory cells in groups that are referred to as pages,” see page 4, par. 0052; BIT1 is read from a group of memory cell, BIT2 is read from a group of memory cells, and BIT3 is read from a group of memory cells, see page 5, par. 0066).
	Furthermore, Anholt teaches each MLC of the array stores three units of information corresponding to three pages of information (“memory cells in groups that are referred to as pages,” see page 4, par. 0052; BIT1 is read from a group of memory cell, BIT2 is read from a group of memory cells, and BIT3 is read from a group of memory cells, see page 5, par. 0066),
(Fig. 2: reading operation for BIT2), and
	during the first sensing operation, the different sensing signal settles on the first sensing magnitude (Fig. 2: reading operation for BIT2 settles on 64B).
Since Anholt and Wong are from the same field of endeavor, the teachings described by Anholt would have been recognized in the pertinent art of Wong.
Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Anholt with the teachings of Wong for the purpose of reduce the number of memory device access operation, see Anholt’s page 5, par. 0067.
Regarding claims 18 and 19, Wong in combination with Anholt teaches the limitations with respect to claim 17.
Furthermore, Anholt teaches wherein the controller is configured to select a second sensing operation of the plurality of sensing operations to sense a second one of the three pages of information (Fig. 2: reading operation for BIT1), and
during the second sensing operation, the different sensing signal that changes from the second sensing magnitude (Fig. 2: 64A) and settles on the third sensing magnitude (Fig. 2: after settling on 63C, then it settles to 64E), and changes from the third sensing magnitude and settles on a fourth sensing magnitude (Fig. 2: 64G).
	Wong and Anholt, as combined, provide all of the necessary circuitry to be capable of performing the operation functions recited in these claims. In other words, the combination of Wong and Anholt provide a substantially identical prior art device. .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (U.S. 6,038,166) in view of Aritome (U.S. 2009/0109745).
Regarding claim 11, Wong discloses the limitations with respect to claim 6.
	Wong is silent with respect to each MLC of the array is configured to store a non-integer number of units of information.  However, it is well known for these devices to be configured to store non-integer number of units of information and is obvious as follows:
	Aritome teaches each MLC of the array is configured to store a non-integer number of units of information (see page 2, par. 0026).
	Since Aritome and Wong are both from the same field of endeavor, the teachings of Aritome would have been recognized in the pertinent art of Wong.
Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Aritome to the teachings of Wong for the purpose of obtain cell with different bit assignments, see Aritome’s page 2, par. 0026.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SOFOCLEOUS/           Supervisory Patent Examiner, Art Unit 2825